UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1764



CENTERLINE CONSTRUCTION COMPANY,

                                                      Petitioner,

          versus


NATIONAL LABOR RELATIONS BOARD,

                                                      Respondent,


MID-ATLANTIC REGIONAL COUNCIL OF CARPENTERS,
UNITED BROTHERHOOD OF CARPENTERS AND JOINERS
OF AMERICA,

                                                      Intervenor.


                            No. 06-1883



NATIONAL LABOR RELATIONS BOARD,

                                                      Petitioner,

          versus


CENTERLINE CONSTRUCTION COMPANY,

                                                      Respondent.


On Petition for Review and Cross-application for Enforcement of an
Order of the National Labor Relations Board. (5-CA-32001)
Submitted:   July 30, 2007              Decided:   August 21, 2007


Before TRAXLER, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Robert J. CONRAD, Jr., Chief United States District Judge for the
Western District of North Carolina, sitting by designation.


Petition for review denied; order enforced by unpublished per
curiam opinion.


Frank L. Kollman, Kelly C. Hoelzer, KOLLMAN & SAUCIER, P.A.,
Towson, Maryland, for Centerline Construction Company.      Ronald
Meisburg, General Counsel, John E. Higgins, Jr., Deputy General
Counsel, John H. Ferguson, Associate General Counsel, Aileen A.
Armstrong, Deputy Associate General Counsel, Meredith L. Jason,
Supervisory Attorney, William M. Bernstein, Senior Attorney,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for the National
Labor Relations Board. Brian F. Quinn, DECARLO, CONNOR & SHANLEY,
P.C., Washington, D.C., for Mid-Atlantic Regional Council of
Carpenters, United Brotherhood of Carpenters and Joiners of
America.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Centerline Construction Company (“Centerline”) challenges an

order issued by the National Labor Relations Board (“the Board”).

We deny Centerline’s petition for review and grant the Board’s

cross-application for enforcement.

     This case arises from an unfair labor practice charge filed on

June 25, 2004, against Centerline by the Mid-Atlantic Regional

Council of Carpenters, United Brotherhood of Carpenters and Joiners

of America, AFL-CIO.   The charge alleged that Centerline violated

section 8(a)(1) of the National Labor Relations Act (“the Act”),

see 29 U.S.C. § 158(a)(1), by, inter alia, interrogating job

applicant Roy Friend and employee Johnny Terrones concerning their

union affiliation, and by threatening to never rehire former

employees who had accepted work with union contractors. It further

alleged that the company violated section 8(a)(3) and (1) of the

Act, see id. § 158(a)(3), (1) by laying off Terrones because of his

union affiliation and activity and by refusing to hire Friend and

Hally Ashby because of their union affiliation.

     After a hearing, an administrative law judge issued a decision

and recommended order finding, as is relevant here, that Centerline

had violated the Act as alleged with respect to the above charges.

The Board subsequently affirmed the judge’s rulings, findings, and

conclusions and adopted his remedial order, modifying it only to

conform to his findings of unfair labor practices.


                                 3
      Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

See Pirelli Cable Corp. v. NLRB, 141 F.3d 503, 514 (4th Cir. 1998).

Accordingly, we deny the petition on the reasoning of the Board.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.


                          PETITION FOR REVIEW DENIED; ORDER ENFORCED




                                    4